Exhibit 10.31

HUNTINGTON INGALLS INDUSTRIES, INC.
TERMS AND CONDITIONS APPLICABLE TO
[__] RESTRICTED PERFORMANCE STOCK RIGHTS
GRANTED UNDER THE [__] LONG-TERM INCENTIVE STOCK PLAN


These Terms and Conditions (“Terms”) apply to certain “Restricted Performance
Stock Rights” (“RPSRs”) granted by Huntington Ingalls Industries, Inc. (the
“Company”) in [__]. If you were granted an RPSR award by the Company in [__],
the date of grant of your RPSR award and the target number of RPSRs applicable
to your award are set forth in the letter from the Company announcing your RPSR
award grant (your “Grant Letter”) and are also reflected in the electronic stock
plan award recordkeeping system (“Stock Plan System”) maintained by the Company
or its designee. These Terms apply only with respect to your [__] RPSR award. If
you were granted an RPSR award, you are referred to as the “Grantee” with
respect to your award. Capitalized terms are generally defined in Section 10
below if not otherwise defined herein.
 
Each RPSR represents a right to receive one share of the Company’s Common Stock,
or cash of equivalent value as provided herein, subject to vesting as provided
herein. The performance period applicable to your award is January 1, [__] to
December 31, [__] (the “Performance Period”). The target number of RPSRs subject
to your award is subject to adjustment as provided herein. The RPSR award is
subject to all of the terms and conditions set forth in these Terms, and is
further subject to all of the terms and conditions of the Plan, as it may be
amended from time to time, and any rules adopted by the Committee, as such rules
are in effect from time to time.


1.    Vesting; Payment of RPSRs.


The RPSRs are subject to the vesting and payment provisions established (or to
be established, as the case may be) by the Committee with respect to the
Performance Period. RPSRs that vest based on such provisions will be paid as
provided below. No fractional shares will be issued.


1.1 Performance-Based Vesting of RPSRs. At the conclusion of the Performance
Period, the Committee shall determine whether and the extent to which the
applicable performance criteria have been achieved for purposes of determining
earnouts and RPSR payments. Based on its determination, the Committee shall
determine the percentage of target RPSRs subject to the award (if any) that have
vested for the Performance Period in accordance with the earnout schedule
established (or to be established, as the case may be) by the Committee with
respect to the Performance Period (the “Earnout Percentage”). Any RPSRs subject
to the award that are not vested as of the conclusion of the Performance Period
after giving effect to the Committee’s determinations under this Section 1.1
shall terminate and become null and void immediately following such
determinations.


1.2 Payment of RPSRs. The number of RPSRs payable at the conclusion of the
Performance Period (“Earned RPSRs”) shall be determined by multiplying the
Earnout Percentage by the target number of RPSRs subject to the award. The
Earned RPSRs may be paid out in either an equivalent number of shares of Common
Stock, or, in the discretion of the Committee, in cash or in a combination of
shares of Common Stock and cash.
In the event of a cash payment, the amount of the payment for each Earned RPSR
to be paid in cash will equal the Fair Market Value of a share of Common Stock
as of the date the Committee determines the extent to which the applicable RPSR
performance criteria have been achieved. RPSRs will be paid in the calendar year
following the calendar year containing the last day of the Performance Period
(and generally will be paid on or before March 15 of such year).







1

--------------------------------------------------------------------------------

Exhibit 10.31

2.
Early Termination of Award; Termination of Employment.



2.1 General. The RPSRs subject to the award shall terminate and become null and
void prior to the conclusion of the Performance Period if and when (a) the award
terminates in connection with a Change in
Control pursuant to Section 5 below, or (b) except as provided below in this
Section 2 and in Section 5, the
Grantee ceases for any reason to be an employee of the Company or one of its
subsidiaries.


2.2 Termination of Employment Due to Retirement, Death or Disability. The number
of RPSRs subject to the award shall vest on a prorated basis as provided herein
if the Grantee’s employment by the Company and its subsidiaries terminates due
to the Grantee’s Retirement, death, or Disability and, in each case, only if the
Grantee has completed at least six (6) consecutive calendar months of employment
with the Company or a subsidiary during the Performance Period. Such prorating
of RPSRs shall be based on the number of full months the Grantee was actually
employed by the Company or one of its subsidiaries out of the thirty-six month
Performance Period. Partial months of employment during the Performance Period,
even if substantial, shall not be counted for purposes of prorated vesting. Any
RPSRs subject to the award that do not vest in accordance with this Section 2.2
upon a termination of the Grantee’s employment due to Retirement, death or
Disability shall terminate immediately upon such termination of employment.


Death or Disability. In the case of death or Disability during the first or
second calendar year of the Performance Period (a) the Performance Period used
to calculate the Grantee’s Earned RPSRs will be deemed to have ended as of the
last day of the calendar year in which the death or Disability occurs, (b) the
Earnout Percentage of the Grantee’s RPSRs will be determined based on actual
performance for that short Performance Period, and (c) payment of Earned RPSRs
will be made in the calendar year following the calendar year containing the
last day of that short Performance Period (and generally will be paid on or
before March 15 of such year). In the case of death or Disability during the
third calendar year of the Performance Period, (a) the entire Performance Period
will be used to calculate the Grantee’s Earned RPSRs, (b) the Earnout Percentage
of the Grantee’s RPSRs will be determined based on actual performance for the
Performance Period, and (c) payment of Earned RPSRs will be made in the calendar
year following the calendar year containing the last day of the Performance
Period (and generally will be paid on or before March 15 of such year).


Retirement in General. Subject to the following provisions of this Section 2.2,
in the case of
Retirement, (a) the entire Performance Period will be used to calculate the
Grantee’s Earned RPSRs, (b) the Earnout Percentage of the Grantee’s RPSRs will
be determined based on actual performance for the Performance Period, and (c)
payment of Earned RPSRs will be made in the calendar year following the calendar
year containing the last day of the Performance Period (and generally will be
paid on or before March 15 of such year).


In determining the Grantee’s eligibility for Retirement, service is measured by
dividing (a) the number of days the Grantee was employed by the Company or a
subsidiary in the period commencing with his or her last date of hire by the
Company or a subsidiary through and including the date on which the Grantee is
last employed by the Company or a subsidiary, by (b) 365. If the Grantee ceased
to be employed by the Company or a subsidiary and was later rehired by the
Company or a subsidiary, the Grantee’s service prior to the break in service
shall be disregarded in determining service for such purposes; provided that, if
the Grantee’s employment with the Company or a subsidiary had terminated due to
the
Grantee’s Retirement, or by the Company or a subsidiary as part of a reduction
in force (in each case, other than a termination by the Company or a subsidiary
for cause) and, within the two-year period following such termination of
employment (the “break in service”) the Grantee was subsequently rehired by the
Company or a subsidiary, then the Grantee’s period of service with the Company
or a subsidiary prior to and ending with the break in service will be included
in determining service for such purposes. For purposes of determining the
Grantee’s eligibility for Retirement pursuant to this paragraph, service with

2

--------------------------------------------------------------------------------

Exhibit 10.31

the Northrop Grumman Corporation or its subsidiaries prior to the Company’s
separation from the Northrop Grumman Corporation will be recognized in the same
manner as service for the Company or a subsidiary of the Company. In the event
the Grantee is employed by a business that is acquired by the Company or a
subsidiary, the Company shall have discretion to determine whether the Grantee’s
service prior to the acquisition will be included in determining service for
such purposes.


Retirement Due to Government Service. In the case of a Governmental Service
Retirement by the Grantee (a) the Performance Period used to calculate the
Grantee’s Earned RPSRs will be deemed to have ended as of the most recent date
that performance has been measured by the Company with respect to the RPSRs
prior to the Grantee’s Retirement (including measurement for purposes of the
Company’s Form 10-Q, but in no event shall such date be more than one year
before the Grantee’s Retirement), (b) the Earnout Percentage of the Grantee’s
RPSRs will be determined based on actual performance for that short Performance
Period, and (c) payment of Earned RPSRs will be made within 10 days after
Retirement.


2.3 Other Terminations of Employment. Subject to Section 5.2, all RPSRs subject
to the award terminate immediately upon a termination of the Grantee’s
employment: (a) for any reason other than due to the Grantee’s Retirement, death
or Disability; or (b) for Retirement, death or Disability, if the six-month
employment requirement under Section 2.2 above is not satisfied.


2.4 Leave of Absence. Unless the Committee otherwise provides (at the time of
the leave or otherwise), if the Grantee is granted a leave of absence by the
Company, the Grantee (a) shall not be deemed to have incurred a termination of
employment at the time such leave commences for purposes of the award, and (b)
shall be deemed to be employed by the Company for the duration of such approved
leave of absence for purposes of the award. A termination of employment shall be
deemed to have occurred if the Grantee does not timely return to active
employment upon the expiration of such approved leave or if the Grantee
commences a leave that is not approved by the Company.


2.5 Salary Continuation. Subject to Section 2.4 above, the term “employment” as
used herein means active employment by the Company and salary continuation
without active employment (other than a leave of absence approved by the Company
that is covered by Section 2.4) will not, in and of itself, constitute
“employment” for purposes hereof (in the case of salary continuation without
active employment, the Grantee’s cessation of active employee status shall,
subject to Section 2.4, be deemed to be a termination of “employment” for
purposes hereof). Furthermore, salary continuation will not, in and of itself,
constitute a leave of absence approved by the Company for purposes of the award.


2.6 Sale or Spinoff of Subsidiary or Business Unit. For purposes of the RPSRs
subject to the award, a termination of employment of the Grantee shall be deemed
to have occurred if the Grantee is employed by a subsidiary or business unit and
that subsidiary or business unit is sold, spun off, or otherwise divested, the
Grantee does not otherwise continue to be employed by the Company or one of its
subsidiaries after such event, and the divested entity or business (or its
successor or a parent company) does not assume the award in connection with such
transaction. In the event of such a termination of employment, the termination
shall be deemed to be a Retirement treated as provided for in Section 2.2
(subject to Section 5).


2.7 Continuance of Employment Required. Except as expressly provided in Sections
2.2 and 2.4 above and in Section 5 below, the vesting of the RPSRs subject to
the award requires continued employment through the last day of the Performance
Period as a condition of the payment of such RPSRs. Employment for only a
portion of the Performance Period, even if a substantial portion, will not
entitle the Grantee to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a termination of
employment. Nothing contained in these Terms, the Grant Letter, the Stock Plan
System, or the Plan constitutes an employment commitment by the Company or any
subsidiary, affects the Grantee’s status (if the Grantee is otherwise an at-will
employee) as an employee at will who is subject to termination without cause,
confers upon the Grantee any right to continue in the

3

--------------------------------------------------------------------------------

Exhibit 10.31

employ of the Company or any subsidiary, or interferes in any way with the right
of the Company or of any subsidiary to terminate such employment at any time.


2.8 Death. In the event of the Grantee’s death subsequent to the vesting of
RPSRs but prior to the delivery of shares or other payment with respect to such
RPSRs, the Grantee’s Successor shall be entitled to any payments to which the
Grantee would have been entitled under these Terms with respect to such RPSRs.


3.     Non-Transferability and Other Restrictions.


3.1 Non-Transferability. The award, as well as the RPSRs subject to the award,
are nontransferable and shall not be subject in any manner to sale, transfer,
anticipation, alienation, assignment, pledge, encumbrance or charge. The
foregoing transfer restrictions shall not apply to transfers to the Company or
transfers by will or the laws of descent and distribution. Notwithstanding the
foregoing, the Company may honor any transfer required pursuant to the terms of
a court order in a divorce or similar domestic relations matter to the extent
that such transfer does not adversely affect the Company's ability to register
the offer and sale of the underlying shares on a Form S-8 Registration Statement
and such transfer is otherwise in compliance with all applicable legal,
regulatory and listing requirements.


3.2 Recoupment of Awards. Any payments or issuances of shares with respect to
the award are subject to recoupment pursuant to the Company’s
Policy Regarding the Recoupment of Certain Performance-Based Compensation
Payments as in effect from time to time as well as any recoupment or similar
provisions of applicable law, and the Grantee shall promptly make any
reimbursement requested by the Board or Committee pursuant to such policy or
applicable law with respect to the award. Further, the Grantee agrees, by
accepting the award, that the Company and its affiliates may deduct from any
amounts it may owe the Grantee from time to time (such as wages or other
compensation) to the extent of any amounts the Grantee is required to reimburse
the Company pursuant to such policy or applicable law with respect to the award.


4.
Compliance with Laws; No Stockholder Rights Prior to Issuance; Dividend
Equivalent Rights.



4.1    Compliance with Laws. The Company’s obligation to make any payments or
issue any shares with respect to the award is subject to full compliance with
all then applicable requirements of law, the Securities and Exchange Commission
or other regulatory agencies having jurisdiction over the Company and its
shares, and of any exchange upon which stock of the Company may be listed.


4.2    Limitations on Rights Associated with RPSRs. The Grantee shall not have
the rights and privileges of a stockholder, including without limitation the
right to vote or receive dividends (except as expressly provided in Section
4.3), with respect to any shares which may be issued in respect of the RPSRs
until the date appearing on the certificate(s) for such shares (or, in the case
of shares entered in book entry form, the date that the shares are actually
recorded in such form for the benefit of the Grantee), if such shares become
deliverable.


4.3    Dividend Equivalent Rights. Not later than 60 days following each date
that the Company pays an ordinary cash dividend on its Common Stock (if any),
the Company shall credit the Grantee with an additional number of RPSRs equal to
the quotient of (A) the product of (i) the per share cash dividend paid by the
Company on its Common Stock on such date, multiplied by (ii) the total number of
target RPSRs (including any dividend equivalents previously credited hereunder)
(with such total number adjusted pursuant to Section 5) subject to the RPSR
award as of the related dividend payment record date, divided by (B) the Fair
Market Value of a share of Common Stock on the date of payment of such dividend.
Any RPSRs credited pursuant to the foregoing provisions of this Section 4.3
shall be added to the number of target RPSRs awarded to the Grantee and shall be
subject to the same vesting, payment and other terms, conditions and
restrictions as the original RPSRs to which they relate. No crediting of

4

--------------------------------------------------------------------------------

Exhibit 10.31

RPSRs shall be made pursuant to this Section 4.3 with respect to any RPSRs
which, as of such record date, have been paid pursuant to Section 1.


5.     Adjustments; Change in Control.


5.1 Adjustments. The RPSRs and the shares subject to the award are subject to
adjustment upon the occurrence of events such as stock splits, stock dividends
and other changes in capitalization in accordance with Section 6(a) of the Plan.
In addition, for RPSRs that do not use a relative total shareholder return
metric as the applicable performance criterion, the Committee shall adjust the
applicable performance criteria to eliminate the effects of the gain, loss,
income or expense or other extraordinary items resulting from (i) changes in
accounting principles that become effective during the
Performance Period, (ii) the purchase or disposition of a business during the
Performance Period, and (iii) extraordinary charges not foreseen at the date of
grant of the RPSRs, provided that the Committee shall have the discretion not to
make any such adjustment if not making such adjustment would result in a
reduction in the number of Earned RPSRs or would cause the RPSRs to fail to
qualify for the performance-based compensation exception under Code Section
162(m) if the Grantee is a “covered employee” for purposes of such section. In
the event of any adjustment, the Company will give the Grantee written notice
thereof which will set forth the nature of the adjustment.


5.2 Possible Vesting Acceleration on Change in Control. Notwithstanding the
provisions of Section 2 hereof, and further subject to the Company’s ability to
terminate the award as provided in Section 5.3 below, the Grantee shall be
entitled to vesting of the award as provided below in the event of the Grantee’s
termination of employment in the following circumstances:


(a) if the Grantee is covered by a Change in Control Severance Arrangement at
the time of the termination, and the termination of employment constitutes a
“Qualifying Termination” (as such term, or any similar successor term, is
defined in such Change in Control Severance Arrangement) that triggers the
Grantee’s right to severance benefits under such Change in Control Severance
Arrangement.


(b) if the Grantee is not covered by a Change in Control Severance Arrangement
at the time of the termination, the termination occurs either within the
Protected Period corresponding to a Change in Control of the Company or within
twenty-four (24) calendar months following the date of a Change in Control of
the Company, and the Grantee’s employment by the Company and its subsidiaries is
involuntarily terminated by the Company and its subsidiaries for reasons other
than Cause or by the Grantee for Good Reason.


Notwithstanding anything else contained herein to the contrary, the termination
of the Grantee’s employment (or other events giving rise to Good Reason) shall
not entitle the Grantee to any accelerated vesting pursuant to clause (b) above
if there is objective evidence that, as of the commencement of the Protected
Period, the Grantee had specifically been identified by the Company as an
employee whose employment would be terminated as part of a corporate
restructuring or downsizing program that commenced prior to the Protected Period
and such termination of employment was expected at that time to occur within six
(6) months. The applicable Change in Control Severance Arrangement shall govern
the matters addressed in this paragraph as to clause (a) above.


In the event the Grantee is entitled to payment in accordance with the foregoing
provisions of this
Section 5.2, then the Grantee will be eligible for payment of a number of RPSRs
determined in accordance with the following formula: (a) the Earnout Percentage
determined in accordance with
Section 1 but calculated based on performance for the portion of the Performance
Period ending on the last day of the month coinciding with or immediately
preceding the date of the termination of the Grantee’s employment, multiplied by
(b) the target number of RPSRs subject to the award. Payment of any amount due
under this Section 5.2 will be made in the calendar year following the calendar
year containing the last day of the Performance Period (and generally will be
paid on or before March 15 of such year) unless

5

--------------------------------------------------------------------------------

Exhibit 10.31

the Grantee dies or has a Disability, in which case such payment will be made
within 2.5 months following the date of the Grantee’s death or
Disability, as the case may be. In the event the Grantee is entitled to payment
in accordance with the foregoing provisions of this Section 5.2, then this
Section 5.2 shall control as to the amount and timing of the payment of the
award notwithstanding anything in Section 2.2 to the contrary.


5.3 Automatic Vesting Acceleration; Early Termination. If the Company undergoes
a Change in Control triggered by clause (iii) or (iv) of the definition thereof
and the Company is not the surviving entity and the successor to the Company (if
any) (or a Parent thereof) does not agree in writing prior to the occurrence of
the Change in Control to continue and assume the award following the Change in
Control, or if for any other reason the award would not continue after the
Change in Control, then upon the Change in Control the Grantee shall be entitled
to a payment of the RPSRs as provided below and the award shall terminate.
Unless the Committee expressly provides otherwise in the circumstances, no
acceleration of vesting of the award shall occur pursuant to this Section 5.3 in
connection with a Change in Control if either (a) the Company is the surviving
entity, or (b) the successor to the Company (if any) (or a Parent thereof)
agrees in writing prior to the Change in Control to assume the award. The
Committee may make adjustments pursuant to Section 6(a) of the Plan and/or deem
an acceleration of vesting of the award pursuant to this Section 5.3 to occur
sufficiently prior to an event if necessary or deemed appropriate to permit the
Grantee to realize the benefits intended to be conveyed with respect to the
shares underlying the award; provided, however, that, the Committee shall
reinstate the original terms of the award if the related event does not actually
occur.


In the event the Grantee is entitled to a payment in accordance with the
foregoing provisions of this Section 5.3, then the Grantee will be eligible for
payment of a number of RPSRs determined in accordance with the following
formula: (a) the Earnout Percentage determined in accordance with
Section 1 but calculated based on performance for the portion of the Performance
Period ending on the date of the Change in Control of the Company, multiplied by
(b) the target number of RPSRs subject to the award.


Payment of any amount due under this Section 5.3 will be made in the calendar
year following the calendar year containing the last day of the Performance
Period (and generally will be paid on or before March 15 of such year) unless:
(i) the Grantee dies or has a Disability, in which case such payment will be
made within 2.5 months following the date of the Grantee’s death or Disability,
as the case may be, or (ii) a Governmental Service Retirement by the Grantee, in
which case payment will be made within 10 days after Retirement. In the event
the Grantee is employed by the Company or a subsidiary immediately prior to the
Change in Control and is entitled to payment in accordance with the foregoing
provisions of this Section 5.3, then this Section 5.3 shall control as to the
amount and timing of the payment of the award notwithstanding anything in
Section 2.2 or 5.2 to the contrary.


In the event of the Grantee’s Retirement pursuant to Section 2.2 (or deemed
Retirement pursuant to Section 2.6) prior to a Change in Control described in
the first paragraph of this Section 5.3 in which the award is to be terminated,
the Earnout Percentage shall no longer be based on the portion of the
Performance Period otherwise considered for purposes of Section 2.2 but shall
instead be calculated based on performance for the portion of the Performance
Period ending on the date of the Change in Control of the Company.


6.     Tax Matters.


6.1 Tax Withholding. The Company or the subsidiary which employs the Grantee
shall be entitled to require, as a condition of making any payments or issuing
any shares upon vesting of the RPSRs, that the Grantee or other person entitled
to such shares or other payment pay any sums required to be withheld by federal,
state, local or other applicable tax law with respect to such vesting or
payment. Alternatively, the Company or such subsidiary, in its discretion, may
make such provisions for the withholding of taxes as it deems appropriate
(including, without limitation, withholding the taxes due from

6

--------------------------------------------------------------------------------

Exhibit 10.31

compensation otherwise payable to the Grantee or reducing the number of shares
otherwise deliverable with respect to the award (valued at their then Fair
Market Value) by the amount necessary to satisfy such withholding obligations at
the flat percentage rates applicable to supplemental wages).


6.2 Transfer Taxes. The Company will pay all federal and state transfer taxes,
if any, and other fees and expenses in connection with the issuance of shares in
connection with the vesting of the RPSRs.


6.3 Compliance with Code. The Committee shall administer and construe the award,
and may amend the Terms of the award, in a manner designed to comply with the
Code and to avoid adverse tax consequences under Code Section 409A or otherwise.


6.4 Unfunded Arrangement. The right of the
Grantee to receive payment under the award shall be an unsecured contractual
claim against the Company. As such, neither the Grantee nor any Successor shall
have any rights in or against any specific assets of the Company based on the
award. Awards shall at all times be considered entirely unfunded for tax
purposes.


7.     Committee Authority.


The Committee has the discretionary authority to determine any questions as to
the date when the Grantee’s employment terminated and the cause of such
termination and to interpret any provision of these Terms, the Grant Letter, the
Stock Plan System, the Plan, and any other applicable rules. Any action taken
by, or inaction of, the Committee relating to or pursuant to these Terms, the
Grant Letter, the Stock Plan System, the Plan, or any other applicable rules
shall be within the absolute discretion of the Committee and shall be conclusive
and binding on all persons.


8.     Plan; Amendment.


The RPSRs subject to the award are governed by, and the Grantee’s rights are
subject to, all of the terms and conditions of the Plan and any other rules
adopted by the Committee, as the foregoing may be amended from time to time. The
Grantee shall have no rights with respect to any amendment of these Terms or the
Plan unless such amendment is in writing and signed by a duly authorized officer
of the Company. In the event of a conflict between the provisions of the Grant
Letter and/or the Stock Plan System and the provisions of these Terms and/or the
Plan, the provisions of these Terms and/or the Plan, as applicable, shall
control.


9.     Required Holding Period.


The holding requirements of this Section 9 shall apply to any Grantee who is an
elected or appointed officer of the Company on the date Earned RPSRs are paid
(or, if earlier, on the date the Grantee’s employment by the Company and its
subsidiaries terminates for any reason). Any Grantee subject to this Section 9
shall not be permitted to sell, transfer, anticipate, alienate, assign, pledge,
encumber or charge 50% of the total number (if any) of shares of Common Stock
the Grantee receives as payment for Earned RPSRs until the earlier of (A) the
third anniversary of the date such shares of Common Stock are paid to the
Grantee, or (B) the date the Grantee’s employment by the Company and its
subsidiaries terminates due to the Grantee’s death or Disability.


Should the Grantee’s employment by the Company and its subsidiaries terminate
(regardless of the reason for such termination, but other than due to the
Grantee’s death or Disability), such holding period requirement shall not apply
as to any shares acquired upon payment of Earned RPSRs to the extent such
payment is made more than one year after such termination of employment. (For
purposes of clarity, in such circumstances the holding period requirement will
apply as to any shares acquired upon payment of Earned RPSRs within one year
after such a termination of employment.)



7

--------------------------------------------------------------------------------

Exhibit 10.31

For purposes of this Section 9, the total number of shares of Common Stock the
Grantee receives as payment for Earned RPSRs shall be determined on a net basis
after taking into account any shares otherwise deliverable with respect to the
award that the Company withholds to satisfy tax obligations pursuant to Section
6.1. Any shares of Common Stock received in respect of shares that are covered
by the holding period requirements of this Section 9 (such as shares received in
respect of a stock split or stock dividend) shall be subject to the same holding
period requirements as the shares to which they relate.


10.    Definitions.


Whenever used in these Terms, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:


“Board” means the Board of Directors of the Company.


“Cause” means the occurrence of either or both of the following:


(i) The Grantee’s conviction for committing an act of fraud, embezzlement,
theft, or other act constituting a felony (other than traffic related offenses
or as a result of vicarious liability); or


(ii) The willful engaging by the Grantee in misconduct that is significantly
injurious to the Company. However, no act, or failure to act, on the Grantee's
part shall be considered “willful” unless done, or omitted to be done, by the
Grantee not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company.


“Change in Control” is used as defined in the Plan.


“Change in Control Severance Arrangement” means a “Special Agreement” entered
into by and between the Grantee and the Company that provides severance
protections in the event of certain changes in control of the Company or the
Company’s Change-in-Control Severance Plan, as each may be in effect from time
to time, or any similar successor agreement or plan that provides severance
protections in the event of a change in control of the Company.


“Code” means the United States Internal Revenue Code of 1986, as amended.


“Committee” means the Company’s Compensation Committee or any successor
committee appointed by the Board to administer the Plan.


“Common Stock” means the Company’s common stock.


“Disability” means, with respect to a Grantee, that the Grantee: (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months; or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Grantee’s employer; all
construed and interpreted consistent with the definition of “Disability” set
forth in Code Section 409A(a)(2)(C).


“Fair Market Value” is used as defined in the
Plan; provided, however, the Committee in determining such Fair Market Value for
purposes of the award may utilize such other exchange, market, or listing as it
deems appropriate.



8

--------------------------------------------------------------------------------

Exhibit 10.31

“Good Reason” means, without the Grantee’s express written consent, the
occurrence of any one or more of the following:


(i) A material and substantial reduction in the nature or status of the
Grantee’s authorities or responsibilities (when such authorities and/or
responsibilities are viewed in the aggregate) from their level in effect on the
day immediately prior to the start of the Protected Period, other than (A) an
inadvertent act that is remedied by the Company promptly after receipt of notice
thereof given by the Grantee, and/or (B) changes in the nature or status of the
Grantee’s authorities or responsibilities that, in the aggregate, would
generally be viewed by a nationally-recognized executive placement firm as
resulting in the Grantee having not materially and substantially fewer
authorities and responsibilities (taking into consideration the Company’s
industry) when compared to the authorities and responsibilities applicable to
the position held by the Grantee immediately prior to the start of the Protected
Period. The Company may retain a nationally-recognized executive placement firm
for purposes of making the determination required by the preceding sentence and
the written opinion of the firm thus selected shall be conclusive as to this
issue. In addition, if the Grantee is a vice president, the Grantee’s loss of
vice-president status will constitute “Good Reason”; provided that the loss of
the title of “vice president” will not, in and of itself, constitute Good Reason
if the Grantee’s lack of a vice president title is generally consistent with the
manner in which the title of vice president is used within the Grantee’s
business unit or if the loss of the title is the result of a promotion to a
higher level office. For the purposes of the preceding sentence, the Grantee’s
lack of a vice president title will only be considered generally consistent with
the manner in which such title is used if most persons in the business unit with
authorities, duties, and responsibilities comparable to those of the Grantee
immediately prior to the commencement of the Protected Period do not have the
title of vice-president.


(ii) A reduction by the Company in the Grantee’s annualized rate of base salary
as in effect on the first to occur of the start of the Performance Period or the
start of the Protected Period, or as the same shall be increased from time to
time.


(iii) A material reduction in the aggregate value of the Grantee's level of
participation in any of the Company’s short and/or long-term incentive
compensation plans (excluding stock-based incentive compensation plans),
employee benefit or retirement plans, or policies, practices, or arrangements in
which the Grantee participates immediately prior to the start of the Protected
Period provided; however, that a reduction in the aggregate value shall not be
deemed to be “Good Reason” if the reduced value remains substantially consistent
with the average level of other employees who have positions commensurate with
the position held by the Grantee immediately prior to the start of the Protected
Period.


(iv) A material reduction in the Grantee’s aggregate level of participation in
the Company’s stock-based incentive compensation plans from the level in effect
immediately prior to the start of the Protected Period; provided, however, that
a reduction in the aggregate level of participation shall not be deemed to be
“Good Reason” if the reduced level of participation remains substantially
consistent with the average level of participation of other employees who have
positions commensurate with the position held by the Grantee immediately prior
to the start of the Protected Period.


(v) The Grantee is informed by the Company that his or her principal place of
employment for the Company will be relocated to a location that is greater than
fifty (50) miles away from the Grantee’s principal place of employment for the
Company at the start of the corresponding Protected Period; provided that, if
the Company communicates an intended effective date for such relocation, in no
event shall Good Reason exist pursuant to this clause (v) more than ninety (90)
days before such intended effective date.


The Grantee’s right to terminate employment for Good Reason shall not be
affected by the Grantee’s incapacity due to physical or mental illness. The
Grantee’s continued employment shall not constitute a consent to, or a waiver of
rights with respect to, any circumstances constituting Good Reason herein.

9

--------------------------------------------------------------------------------

Exhibit 10.31



“Governmental Service Retirement” means a
Retirement by the Grantee where the Grantee accepts a position in the federal
government or a state or local government and an accelerated distribution under
the award is permitted under Code Section 409A based on such government
employment and related ethics rules.


“Parent” is used as defined in the Plan.


“Plan” means the Huntington Ingalls Industries, Inc. [__] Long-Term Incentive
Stock Plan, as it may be amended from time to time.


The “Protected Period” corresponding to a
Change in Control of the Company shall be a period of time determined in
accordance with the following:


(i) If the Change in Control is triggered by a tender offer for shares of the
Company’s stock or by the offeror’s acquisition of shares pursuant to such a
tender offer, the Protected Period shall commence on the date of the initial
tender offer and shall continue through and including the date of the Change in
Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.


(ii) If the Change in Control is triggered by a merger, consolidation, or
reorganization of the Company with or involving any other corporation, the
Protected Period shall commence on the date that serious and substantial
discussions first take place to effect the merger, consolidation, or
reorganization and shall continue through and including the date of the Change
in Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.


(iii) In the case of any Change in Control not described in clause (i) or (ii)
above, the Protected Period shall commence on the date that is six (6) months
prior to the Change in Control and shall continue through and including the date
of the Change in Control.


“Retirement” or “Retire” means that the
Grantee terminates employment after attaining age 55 with at least 10 years of
service (other than in connection with a termination by the Company or a
subsidiary for cause). In the case of a Grantee who is an officer of the Company
subject to the Company’s mandatory retirement at age 65 policy, “Retirement” or
“Retire” shall also include as to that Grantee (without limiting the Grantee’s
ability to Retire pursuant to the preceding sentence) a termination of the
Grantee’s employment pursuant to such mandatory retirement policy (regardless of
the Grantee’s years of service and other than in connection with a termination
by the Company or a subsidiary for cause).


“Successor” means the person acquiring a Grantee’s rights to a grant under the
Plan by will or by the laws of descent or distribution.





10